The plaintiff's evidence tended to prove that the defendant sent the plaintiff out upon the streets of Laconia in charge of a green horse weighing 1,400 pounds. The horse was difficult to control around street cars, and had once broken away from the, defendant's control. The plaintiff was seventeen years old, and while attempting to hold the horse by the head, as instructed, was dragged by the horse and received the injuries complained of. Upon this evidence it was for the jury to say whether it was the act of a reasonable man to put such a boy at so perilous a task. It is not merely a question of whether the plaintiff knew as much about the horse as the defendant did. The question of the plaintiff's immaturity of judgment is also a factor in determining what prudence required of the defendant. The nonsuit was properly denied.
The evidence that the defendant had sued his vendor on account of the character of the horse was not admissible. It was so ruled by the presiding justice, and that was the law of the trial. Batchelder v. Railway,72 N.H. 329. The situation presented is peculiar. Counsel in the first instance asserted the objectionable fact as a part of an interrogatory. The defendant objected and claimed an exception; but before the court ruled, the question was repeated and *Page 573 
answered in the affirmative, and plaintiff's counsel said: "You can have your exception; it is a matter of record in this court." The exception and the statement were each reiterated, and then the court announced his ruling that the fact stated had not "anything particular to do here." From this it appears that counsel deliberately took his chance on being able to justify his position. Instead of waiting for a ruling when objection was made, he took the law in his own hands and must abide the result. No effort was made to thereafter withdraw the statement, or to obtain instructions to disregard it. It stands as a statement of an excluded fact, and there is abundant reason to believe the jury gave it some weight in reaching their conclusions.
The other exceptions relate to details of the trial and are not likely to arise on the retrial of the case.
Verdict set aside.
All concurred.